           Case 2:20-cv-00201-CJB Document 19 Filed 04/21/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

  WESLEY PAUL CHERAMIE                                    CIVIL ACTION
  VERSUS                                                  NO. 20-201
  JERRY LARPENTER, ET AL.                                 SECTION “J”(4)



                                     ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the Chief United States Magistrate Judge (Rec. Doc.

12), and the failure of any party to file an objection to the Chief Magistrate Judge’s

Report and Recommendation, hereby approves the Report and Recommendation of

the Chief United States Magistrate Judge and adopts it as its opinion in this matter.

Accordingly,

      IT IS HEREBY ORDERED that Wesley Paul Cheramie’s 42 U.S.C. § 1983

complaint against the defendants, Sheriff Jerry Larpenter, Major Begeron, Medical

Director Pete Neil, Lieutenant Clark, Sergeant Chase Blanchard, and Corporal Kira,

is DISMISSED WITH PREJUDICE as frivolous and otherwise for failure to state

a claim for which relief can be granted under 28 U.S.C. §§ 1915, 1915A and 42 U.S.C.

§ 1997e.

      New Orleans, Louisiana, this 21st day of April, 2020.



                                              ____________________________________
                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE
